Citation Nr: 1612726	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-47 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic ear infections.

4.  Entitlement to service connection for vertigo, to include as secondary to chronic ear infections.

5.  Entitlement to service connection for a respiratory disorder, to include as secondary to chronic ear infections.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Informal conferences were held before a Decision Review Officer (DRO) at the RO in March 2010, June 2010, and December 2014.  A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  The conference reports and a transcript of the Board hearing are of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  In an August 2015 letter, the Veterans Law Judge granted a 60-day extension of time based on a request from the Veteran's representative; however, the Veteran did not submit any additional evidence thereafter.

Initially, the Board notes that the RO denied service connection for tympanitis in a September 1968 rating decision; however, it has been determined that the current hearing loss, tinnitus, chronic ear infection, and vertigo claims were new claims, as opposed to requests to reopen that original compensation claim.  In addition, the RO originally adjudicated the respiratory disorder claim as one for service connection chronic pneumonia and chronic bronchitis.  See September 2010 statement of the case.  During the Board hearing, the Veterans Law Judge clarified, and the Veteran confirmed that the respiratory disorder claim on appeal did not include a sinus disorder.  See Bd. Hrg. Tr. at 24-25.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records reviewed by the Agency of Original Jurisdiction (AOJ) for the Veteran's psychiatric disorder claim.  In December 2014, the Veteran's representative submitted a waiver of AOJ initial consideration of evidence in relation to the issues on appeal submitted after the November 2010 substantive appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran has contended that he has ear and respiratory problems as a result of his military service.  Specifically, he has indicated that his childhood ear problems resolved prior to service and only returned when he was performing his in-service duties as an aircraft mechanic, which included pressurization activities.  He has also asserted that his in-service ear issues are related to his current ear infections and earaches, which have triggered separate problems with hearing loss, vertigo/dizziness, and lower respiratory problems in the form of recurring bronchitis infections.  See, e.g., July 2010 VA ear disease examination report; September 2012 VA respiratory examination report; May 2015 Bd. Hrg. Tr. at 15-26.

Regarding the post-service medical evidence, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.  While on remand, the Veteran will have another opportunity to submit or request that VA attempt to obtain any additional private treatment records, as well as to submit any medical opinions from his treatment providers.  See, e.g., May 2015 Bd. Hrg. Tr. at 42-44 (record left open to provide Veteran opportunity to submit nexus opinions).

Regarding the chronic ear infections claim, the July 2010 VA ear disease examiner determined that there was very little evidence of anything more than occasional findings of a blocked Eustachian tube.  In so finding, the examiner noted that the Veteran's separation examination described a congenitally small Eustachian tube.  

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  However, service connection may be granted for diseases of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  On review, the record is unclear as to whether the Veteran's small Eustachian tube is a congenital defect or a congenital disease, and an opinion is needed to address this distinction, as well as additional relevant findings detailed in the directives below.

Regarding the hearing loss and tinnitus claims, the Veteran has also contended that these disorders are related to his in-service noise exposure as an aircraft mechanic.  The June 2009 VA examiner determined that the diagnosed bilateral hearing loss was not caused by or a result of in-service acoustic trauma and that the diagnosed tinnitus was as likely as not a symptom associated with the hearing loss.  In so finding, the examiner indicated that the service treatment records were silent for tinnitus, hearing loss, or a significant threshold shift, including at the time of military separation.  The July 2010 VA audiological examiner also determined that the Veteran provided inconsistent responses, and thus, she was unable to determine thresholds and speech information.  The VA examiner further noted that a threshold shift was not noted during the Veteran's military career.  On review, although the VA examiners addressed questions related to the Veteran's current hearing loss and tinnitus, they did not explain the significance of the fact that there was no a significant in-service threshold shift, and further clarification is necessary.

Regarding the respiratory disorder claim, the June 2009 VA examiner determined that the Veteran's in-service pneumonia had resolved with no residual findings or functional impairment.  In addition, the examiner determined that the diagnosed minimal obstructive defect on pulmonary function tests was consistent with early mild chronic obstructive pulmonary disease (COPD), given the Veteran's 30-pack year smoking history and frequent upper respiratory infections.  He stated that the Veteran's COPD was not caused by, related to, or worsened beyond natural progression by the episode of pneumonia in service.  This opinion is inadequate, inasmuch as it appears to be based on an inaccurate factual premise that the Veteran had pneumonia in service.  See, e.g., November 1966 emergency outpatient clinic consultation (noting that on examination and review of x-rays, no objective evidence of pneumonitis - probably still a viral upper respiratory infection (URI)); September 2012 VA respiratory examination report.

The September 2012 VA examiner determined that the diagnosed COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that there was no objective evidence of pneumonia and no evidence of treatment for COPD.  The examiner also explained that the Veteran's current condition, COPD, diagnosed by pulmonary function testing, was not caused by or related to the in-service viral URI; it was caused by a 40-pack year history of tobacco use.  On review, although the September 2012 VA examiner addressed the factual inaccuracy in the prior VA opinion, some medical questions remain, as detailed in the directives below.  The Veteran has also contended that the environment he worked in during service compromised his immune system, which caused his in-service respiratory illness, ultimately resulting in current recurring episodes of bronchitis.  An opinion addressing this causal theory is needed.  See December 2010 written statement.  The VA treatment records during the appeal period do show that the Veteran has received treatment for bronchitis.  See, e.g., May 2010 VA treatment record.

In addition, the AOJ should secure the Veteran's service personnel records while the case is on remand, as they may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, tinnitus, chronic ear infections, vertigo, and respiratory disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for treatment of an ear infection in November 2010, as well as any additional treatment records from the Jacksonville VA Medical Center beginning in 2012.  See November 2010 substantive appeal (Veteran reporting treatment for ear infection that same month) and May 2015 Bd. Hrg. Tr. at 12 (Veteran reported treatment at Jacksonville outpatient clinic since 2012; records in claims file from that facility begin in 2014).

The request for VA treatment records should also include a search for treatment for the claimed disorders in 2011; it is unclear if the records obtained in connection with the Veteran's separate psychiatric disorder claim in Virtual VA are complete as to the claims on appeal.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the July 2010 VA ear disease examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current middle or inner ear disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the August 1968 and July 2010 VA examination reports.

The Veteran has contended that his childhood ear problems resolved prior to service and only returned when he was performing his in-service duties as an aircraft mechanic, which included pressurization activities.  He has also indicated that his in-service ear issues are related to his current ear infections and earaches.  See, e.g., July 2010 VA ear disease examination report; May 2015 Bd. Hrg. Tr. at 15-26.

The Veteran's service treatment records confirm that he was placed on a permanent physical profile for a congenital small Eustachian tube with a recommendation for retraining into a position that did not require working in an environment of changing air pressures.  See October 1967 ENT Clinic consultation and October 1967 physical profile serial report.  His January 1968 separation examination report shows that he had a tonsillectomy and otitis media in childhood, in addition to the congenital small Eustachian tube.
It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current middle or inner ear disorders.  In so doing, the examiner should address the prior diagnoses of a congenitally small Eustachian tube and serous otitis.  See October 2008 VA treatment record.

For each diagnosis identified, the examiner should state whether the disorder is a congenital defect or disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(1)  For any congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(2)  For any congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the August 1968, June 2009, and July 2010 VA examination reports.

The Veteran has contended that his hearing loss and tinnitus are related to his in-service duties as an aircraft mechanic; VA has acknowledged this noise exposure.  See, e.g., September 2010 statement of the case.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or are otherwise related to the Veteran's military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.  In making this determination, the 1965 and 1967 service audiological examinations should be converted from ASA measurements to ISO-ANSI measurements, unless otherwise indicated.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  The examiner should also address the medical significance, if any, of the notation in the July 2010 audiological examination that there is a condition which, if treated, might lead to a change in the hearing threshold levels.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the September 2012 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current respiratory disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the August 1968, June 2009, and September 2012 VA examination reports.

The Veteran has contended that the environment he worked in during service compromised his immune system, which caused his in-service respiratory illness, ultimately resulting in current recurring episodes of bronchitis.  See December 2010 written statement.  He has also indicated that his in-service ear issues are related to his current ear infections and earaches, which have triggered separate issues with bronchitis infections.  See, e.g., September 2012 VA respiratory examination report; May 2015 Bd. Hrg. Tr. at 15-26.  However, service connection is not currently in effect for any ear disorder.

The Veteran's service treatment records show that he was treated for upper respiratory infections.  See February 1966 and November 1966 service treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current respiratory disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of any current respiratory disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

The examiner should also address the following, in addition to any additional findings otherwise observed in the claims file:

(1)  the Veteran's smoking history (see, e.g., September 2012 VA examination and May 2015 Bd. Hrg. Tr. at 12); 

(2)  the Veteran's post-service history of bronchitis infections, and whether these infections represent manifestations of the diagnosed COPD or a separately diagnosable disorder (see, e.g., May 2002 and April 2005 Gulf Coast Immediate Care private treatment records and September 2004 and May 2010 VA treatment records);

(3)  the July 2009 VA otolaryngology consultation showing a diagnosis of allergic respiratory disease and indicating an association to episodes of bronchitis; and

(4)  the Veteran's contentions as outlined above related to his in-service circumstances and symptoms.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining an additional VA medical opinion or providing an additional VA examination if needed for the vertigo claim.

7.  After completing the above actions, the case should be readjudicated by the AOJ, including all evidence received since the December 2014 waiver of initial AOJ consideration.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

